Citation Nr: 1216522	
Decision Date: 05/08/12    Archive Date: 05/16/12

DOCKET NO.  06-25 178A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for chest pains, separate and distinct from those associated with PTSD-related panic attacks.

3.  Entitlement to service connection for a skin disorder.

4.  Entitlement to service connection for asthma.

5.  Entitlement to service connection for scar above the left eye.

6.  Entitlement to service connection for gastrointestinal reflux disease (GERD), to include as secondary to posttraumatic stress disorder (PTSD) with panic attacks.

7.  Entitlement to service connection for hypertension.

8.  Entitlement to service connection for headaches, to include as secondary to PTSD with panic attacks.  

9.  Entitlement to service connection for joint pains, to include a low back disability.  

10.  Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from January 1988 to July 1991, including honorable service in the Persian Gulf.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  Jurisdiction of the Veteran's case is currently at the St. Petersburg, Florida RO.  

The Veteran's case was previously before the Board in October 2009 and it was remanded for further development.  It has since been returned to the Board for further appellate action.  

The issues of entitlement to service connection for scar above the left eye, hypertension, and joint pains are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  No diabetes mellitus has been present during the pendency of this claim.  

2.  The Veteran's chest pains are a symptom of his service-connected PTSD with panic attacks and are not a manifestation of a separately compensable disability.  

3.  No skin disorder has been present during the pendency of this claim.

4.  No asthma has been present during the pendency of this claim.

5.  The Veteran's GERD is related to his service-connected PTSD.  

6.  The Veteran's headaches are related to his service-connected PTSD.  

7.  No hearing loss disability has been present during the pendency of this claim.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by active service and its 
incurrence or aggravation during active service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

2.  A disability manifested by chest pain, separate and distinct from the Veteran's service-connected PTSD with panic attacks, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

3.  A current skin disorder was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

4.  Asthma was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

5.  GERD is proximately due to or is the result of service-connected PTSD.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.310 (2006); 38 C.F.R. § 3.102 (2011). 

6.  Headaches are proximately due to or are the result of service-connected PTSD.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.310 (2006); 38 C.F.R. § 3.102 (2011). 

7.  Bilateral hearing loss disability was not incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. 

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Although the Veteran was not provided complete notice with respect to his claims until May 2006, after the initial adjudication of the claim in April 2005, the Board finds that there is no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claim.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim). 

The record also reflects that all pertinent available service treatment records (STRs) and all available post-service medical evidence identified by the Veteran have been obtained.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence. 

The Veteran has been afforded appropriate VA examinations.  The Board finds that the examinations were adequate to allow proper adjudication of the issues on appeal.  The examiners conducted complete examinations, recorded all findings considered relevant under the applicable law and regulations, and offered well supported opinions based on consideration of the full history of the disability.  The Veteran has also been afforded an opportunity for a hearing before a DRO or before the Board, but declined to do so.  Accordingly, the Board will address the merits of the Veteran's claim.  

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may also be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

During the pendency of the claims for secondary service connection, 38 C.F.R. § 3.310 was amended, effective October 10, 2006.  The amendments to this section are not liberalizing.  Therefore, the Board will apply the former version of the regulation.

Where a veteran served for at least 90 days during a period of war, or after December 31, 1946 and manifests diabetes mellitus or sensorineural hearing loss to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Impairment in hearing acuity is not considered a disability for purposes of an award of service connection unless audiometric test results, including speech recognition scores, have reached a certain level.  The provisions of 38 C.F.R. § 3.385 provide that: 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no claim."  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Diabetes Mellitus, Chest Pains, Skin Disorder, and Asthma

The Veteran seeks service connection for diabetes mellitus, chest pains, a skin disorder, and asthma attributable to his period of active duty.  A review of the STRs shows no complaints of, or treatment for, any breathing problems, cardiac/chest problems, or symptoms associated with diabetes mellitus.  The Veteran was treated in service for cellulitis on his left thigh, acne, and pseudofolliculitis barbae (PFB).  
Post-service treatment records show no diagnosis of asthma.  In a June 2006 private treatment record, the Veteran denied any respiratory problems including a cough, a history of wheezing, bronchitis, tuberculosis, or any episodes of shortness of breath.  Lung examination at that time was negative.  

A review of post-service treatment records also show treatment for anxiety and panic attacks related to his service-connected PTSD.  There is no diagnosis of or treatment for cardiac-related complaints.  In June 2006, the Veteran was treated by a private physician and he denied any history of chest pain, palpitations, orthopnea, cardiac dyspnea, and any true syncope.  Cardiac examination at that time was within normal limits.  

There is no post-service treatment for any disability of the skin, including the rash he was treated for during service.  

The Veteran reported being diagnosed as having diabetes mellitus during VA treatment in the mid-2000s.  The Veteran was afforded a VA General Medical examination in February 2010, during which he reported that he had not actually been diagnosed as having diabetes mellitus.  The examiner noted that the Veteran was concerned with the possibility of having diabetes mellitus and he improved his diet.  

During the February 2010 examination, the examiner noted that the Veteran had been cleared numerous times by cardiology for any cardiac issues.  In addition, the Veteran reported that he has not had an asthma attack since childhood, and was not treated for any residuals during active duty.  Physical examination revealed a history of dyspnea upon severe exertion, but no abnormal breath sounds, congestive heart failure, or pulmonary hypertension.  Stress testing was normal and without a showing of ischemia or infarct.  

The examiner diagnosed the Veteran as having a resolved skin disorder, panic attacks with associated chest pains, and a history of childhood asthma.  There were no clinical signs, symptoms, or medical evidence of diabetes mellitus at this time.  

In June 2010, the February 2010 VA examiner provided an addendum opinion.  He indicated that the Veteran's only reported skin condition was a rash he was treated for while deployed.  There was no current disability.  

As noted above, the Veteran has not shown any definitive diagnoses of diabetes mellitus, chest pains (other than that associated with panic attacks), skin disorder, or asthma.  In this regard, the Board acknowledges the in-service treatment for skin rash, PFB, and cellulitis and the Veteran's allegations that he had childhood asthma.  Conversely, the 2010 VA examinations and addendums show no current diagnoses related to these claimed disabilities, nor has he sought treatment for the same-other than panic attack-related chest pains.  Moreover, none of the other post-service medical evidence shows that the Veteran was found to have diabetes mellitus, chest pains, skin disorder, or asthma during the period on appeal.  Therefore, the Board concludes that the preponderance of the medical evidence establishes that diabetes mellitus, chest pains (other than those associated with panic attacks), skin disorder, or asthma have not been present at any time during the pendency of this claim.

With respect to whether the Veteran's own statements can establish a current disability here, in Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a factual issue.  In this case, the Board acknowledges that the Veteran is able to observe the occurrence of chest pain, breathing problems, and skin problems; however, the Board does not believe that the Veteran has the expertise required to determine whether his symptoms are abnormal or attributable to a specific disability or pathology.  Further, the Veteran is not competent to report that he has diabetes mellitus absent laboratory testing and clinical evidence of the same.  In any event, even assuming that the Veteran's statements are competent evidence of the presence of diabetes mellitus, chest pains (other than that associated with panic attacks), skin disorder, or asthma, his statements are clearly of less probative value than the medical evidence indicating that these disabilities have not been present during the period of this claim. 

As the Veteran has not shown current disabilities for which service connection can be granted, the claims must be denied.  The Board has duly considered the benefit of the doubt doctrine.  38 U.S.C.A. § 5107; see also Gilbert, supra.  However, the preponderance of the evidence is against the Veteran's claims.  As such, that doctrine is not applicable in the instant appeal and his claims of service connection for diabetes mellitus, chest pains (other than that associated with panic attacks), skin disorder, or asthma must be denied.

GERD and Headaches

The Veteran contends that he has GERD and headaches attributable to his service-connected PTSD.  STRs are negative for any gastrointestinal complaints or treatment.  

During the Veteran's February 2010 VA examination, he reported a 15-year history of reflux complaints.  He has been treated with medication and there has been a good response to treatment.  Upper-GI testing revealed a small axial hiatus hernia with no significant reflux at the time of examination.  The examiner diagnosed the Veteran as having GERD and occasional episodic headaches.  

In a June 2010 addendum to the February 2010 VA examination, the examiner noted that the Veteran experienced headaches 2 to 3 times per week and they are associated with his panic attacks.  The examiner opined that the panic attacks were more likely than not caused by the Veteran's military service.  In addition, the examiner found that the Veteran GERD was more likely than not caused or aggravated by his military service and/or in-service stress.  

A November 2010 letter from the Veteran's treating psychiatrist indicated that the Veteran's GERD and IBS symptoms were related his service in the Persian Gulf.  

The June 2010 VA examiner provided an addendum in July 2011 with regard to the Veteran's GERD.  He indicated that he was unable to provide an opinion as to etiology of the Veteran's GERD without resorting to medical speculation.  The examiner went on to make a confusing statement as to the Veteran's symptoms and a diagnosis 15 years prior.  

Given the above evidence, the Board finds that there is an approximate balance of positive and negative evidence as to whether the Veteran currently has GERD and headaches that are related to his service-connected PTSD with panic attacks.  When the evidence is in such relative equipoise, the Board must give the Veteran the benefit of the doubt.  See Gilbert, supra.  Accordingly, resolving any remaining reasonable doubt in the Veteran's favor, the Board concludes that service connection for GERD and headaches is warranted. 

Bilateral Hearing Loss

The Veteran's available STRs are silent for complaints or findings of hearing loss disability, but it is conceded that the Veteran indeed had significant noise exposure during service.  There are no post-service treatment records evidencing a hearing loss disability, nor has the Veteran reported the existence of any such evidence. 

The Veteran was afforded a VA audiological examination in February 2010, and puretone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
25
35
LEFT
30
25
25
25
35

Speech recognition was 96 percent, bilaterally.  The examiner diagnosed the Veteran as having mild, high frequency right ear hearing loss between 4 and 8 kHz, and a mild, recovering to normal sloping moderate sensorineural hearing loss in the left ear.  The examiner opined that any bilateral hearing loss was at least as likely as not related to the Veteran's reported military noise exposure.  

Even conceding that the Veteran was exposed to significant noise in service, the evidence does not show any hearing loss disability in service.  There is also no evidence that the Veteran has been diagnosed with hearing loss disability by VA standards at any point since service.  In this regard, the puretone thresholds and speech recognition results from the February 2010 VA examination report shows some decreased hearing acuity, but not significant enough to constitute a hearing loss disability for VA benefits purposes.  There is no post-service medical evidence to the contrary.  The Board concludes that the preponderance of the medical evidence establishes that bilateral hearing loss disability has not been present at any time during the pendency of this claim.  Therefore, there is no valid 
claim of service connection for such disability.  See Brammer, supra. 

Additional Considerations

As the Veteran has not shown a current disabilities related to diabetes mellitus, chest pains, skin disorder, asthma, and bilateral hearing loss for which service connection can be granted, the claims must be denied.  The Board has duly considered the benefit of the doubt doctrine.  38 U.S.C.A. § 5107; see also Gilbert, supra.  However, the preponderance of the evidence is against the Veteran's claim.  As such, that doctrine is not applicable in the instant appeal and the service connection claims for these disabilities must be denied.


ORDER

Entitlement to service connection for diabetes mellitus is denied.

Entitlement to service connection for chest pain, other than those associated with panic attacks, is denied.

Entitlement to service connection for a skin disorder is denied.  

Entitlement to service connection for asthma is denied.  

Entitlement to service connection for GERD is granted. 

Entitlement to service connection for headaches is granted.  

Entitlement to service connection for bilateral hearing loss disability is denied.  

REMAND

The Board is of the opinion that further development is necessary prior to adjudication of the Veteran's claims of entitlement to service connection for scar above the left eye, hypertension, and joint pains are decided.  

Scar

The Veteran's scar above the left eye was not addressed in the February 2010 VA examination, but in a June 2010 addendum, the examiner noted that the Veteran had moved and examination of the scar was not possible.  The Veteran was afforded a VA scars examination in September 2010.  He reported an in-service injury during which a piece of metal broke and hit his upper left eyelid.  He recalled working with a crowbar at the time he was fixing an armor tank.  He reported having to wear an eye patch and was treated with antibiotics.  The examiner provided a positive nexus opinion and noted that the Veteran's STRs showed treatment for this claimed injury.  

A review of the STRs does not show any treatment for cut to the upper left eyelid area.  In July 2011, the September 2010 examiner indicated that it was less likely than not that the Veteran's scar above the left eye was related to service, because there was no documentation of this injury during service.  

Given the conflicting opinions related to the scar above the left eye, the Board finds that the Veteran should be afforded another VA examination to determine the etiology of the scar above the left eye.  

Hypertension 

The Veteran was not treated in service for any hypertension or elevated blood pressure readings.  A June 2006 private treatment record notes that the Veteran had poorly controlled hypertension.  During a February 2010 VA examination, the examiner found no evidence of hypertension.  

The Board finds that there is insufficient evidence of record to decide his service connection claim for hypertension.  There is clearly some evidence of a history of hypertension during the pendency of the claim.  The record, however, lacks the evidence showing its diagnosis and treatment.  Thus, the Board finds that attempts should be made to secure any private treatment records showing treatment for hypertension during the pendency of the appeal.  In addition, the Veteran should be scheduled for a VA examination to determine whether he has hypertension and if it is attributable to his period of active duty.  

Joint Pains

The Veteran was treated in service for back pain in November 1990, and at that time, he was assessed as having low back strain.  He reported that this occurred after loading ammunition into a tank during one of his operations in Desert Storm.  

The Veteran has sought treatment for back pain following service, and he has reported chronic back pain since service.  In June 2006, the Veteran was diagnosed as having severe lumbar pain due to multiple muscle spasms.  

During the Veteran's February 2010 VA examination, the examiner found no currently diagnosable pathology of the low back other than low back pain.  The examiner noted that the Veteran limits his lifting activities secondary to his low back pain.  In a June 2010 addendum, the February 2010 VA examiner did not provide an opinion as to whether the Veteran's current back complaints were related to an event, injury, or disease incurred during military service.  Although the VA examiner did not diagnose any pathology of the low back, the Board notes that there is evidence that the Veteran has limitation of motion and activity due to the previously diagnosed low back strain with muscle spasm.  Thus, he should be afforded another VA examination to determine the etiology of his low back complaints.  

Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMC should undertake appropriate development to obtain a copy of any outstanding, pertinent treatment records.

2.  The Veteran should be afforded a VA examination by a physician with sufficient expertise to determine the nature and etiology of any current scar above the left eye.  The claims file must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Based on the examination results and a review of the record, the examiner should provide an opinion with respect to any currently present scar above the left eye as to whether there is a 50 percent of better probability that the disability is related to a laceration of the skin above the left eye sustained in service.  For the purposes of the opinion, the examiner should presume that the Veteran is a reliable historian with regard to the in-service injury.  

The supporting rationale for all opinions expressed must be provided.

3.  The RO or the AMC should arrange for the Veteran to be examined by a physician with sufficient expertise to determine the etiology of any hypertension present during the period of this claim.  His claims file must be reviewed by the examiner in conjunction with the examination.  

Based upon the review of the record and the examination results, the examiner should provide an opinion with respect to any hypertension currently present or present at any time during the pendency of the claim as to whether there is a 50 percent or better probability that the disorder is related to the Veteran's active service.  For purposes of the opinion, the examiner should assume that the Veteran is a reliable historian. 

The supporting rationale for all opinions expressed must be provided.

4.  The RO or the AMC should arrange for the Veteran to be examined by a physician with sufficient expertise to determine the etiology of any joint disability (other than his service-connected bilateral pes planus) present during the period of this claim.  His claims file must be reviewed by the examiner in conjunction with the examination.  

Based upon the review of the record and the examination results, the examiner should provide an opinion with respect to any joint disability currently present or present at any time during the pendency of the claim as to whether there is a 50 percent or better probability that the disorder(s) is related to the Veteran's active service.  For purposes of the opinion, the examiner should assume that the Veteran is a reliable historian. 

The supporting rationale for all opinions expressed must be provided.

5.  The RO or the AMC should also undertake any other development it determines to be warranted.

6.  Then, the RO or the AMC should adjudicate the issue on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims files are returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


